Citation Nr: 0101051	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for 
hypertension.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to January 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the RO.


FINDINGS OF FACT

1.  The veteran has had diastolic blood pressure readings of 
more than 100 in the past.

2.  The veteran is currently on continuous medication for 
control of hypertension.

3.  Without medication, the veteran would have diastolic 
readings of 100 or more.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hypertension 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.104 (Diagnostic Code 
7101) (2000); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a 10 percent 
(compensable) rating for hypertension.  He maintains, in 
essence, that without continuous medication for 

control of his hypertension, he would have diastolic blood 
pressure readings of predominantly 100 or more.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Hypertension is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  A 
10 percent rating is warranted if hypertension is manifested 
by diastolic blood pressure predominantly 100 or more, or if 
the systolic pressure is predominantly 160 or more.  A 10 
percent rating is also warranted if the condition requires 
continuous medication for control, and there is a history of 
diastolic pressure predominantly 100 or more.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In assessing a claim for an increased rating, the history of 
the disability should be considered.  38 C.F.R. § 4.1 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence supports the 
veteran's claim for a 10 percent (compensable) rating for 
hypertension.  The record shows that he has had diastolic 
blood pressure readings of more than 100 in the past, and 
that he is currently on continuous medication for control of 
his condition.  In addition, a VA care provider has opined 

that, without medication, the veteran's blood pressure would 
be uncontrolled, and he would have diastolic readings of 100 
or more.  Under the circumstances, the Board is persuaded 
that the veteran's disability picture more nearly 
approximates the criteria required for a 10 percent 
(compensable) rating.  38 C.F.R. § 4.7 (2000).  A 10 percent 
rating for hypertension is therefore granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
prevent the Board from addressing the veteran's claim on the 
merits.  The is so because the Board, in awarding a 10 
percent rating for hypertension, is granting the full benefit 
sought by the veteran as articulated in his substantive 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
claimant may limit his appeal to the issue of entitlement to 
a particular disability rating which is less than the maximum 
rating allowed by law).  Adjudication of this claim without 
referral to the RO for initial consideration under the new 
law therefore poses no risk of prejudice to the claimant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

	(CONTINUED ON NEXT PAGE)

ORDER

A 10 percent rating for hypertension is granted, subject to 
the law and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

